FILED
                                 NOT FOR PUBLICATION                        SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT



LEONARDO FABIO VELANDIA                              No. 07-72206
QUINONES; CLAUDIA XIMENA
BELTRAN VERA,                                        Agency Nos.    A095-193-464
                                                                    A095-193-465
                 Petitioners,

      v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

                 Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                Submitted September 13, 2010 **

Before:         SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

           Leonardo Fabio Velandia Quinones and Claudia Ximena Beltran Vera,

natives and citizens of Columbia, petition for review of the Board of Immigration

Appeals’ (“BIA”) decision affirming the immigration judge’s order denying their


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum and withholding of removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512

F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s determination of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual findings for

substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      We reject respondent’s renewed request to strike petitioners’ brief.

      Quinones had several encounters with guerrillas in which they attempted to

recruit him to provide information about building projects, contracts, and other

government operations. Quinones contends the harm he suffered from the

guerrillas was on account of his political opinion and his membership in a

particular social group.1

      Substantial evidence supports the agency’s finding that Quinones failed to

establish the guerrillas’ actions against him were politically motivated. See id. at

482; Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997) (persecution by anti-

government guerrillas may not, “from that fact alone, be presumed to be ‘on



      1
       To the extent Quinones contends he is a member of a social group distinct
from the one the BIA considered and rejected, we lack jurisdiction to consider it.
See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).
                                           2                                    07-72206
account of’ political opinion”). We reject Quinones’s claim that he is eligible for

asylum based on his membership in a particular social group. See Ochoa v.

Gonzales, 406 F.3d 1166, 1171 (9th Cir. 2005) (concluding “business owners in

Colombia who rejected demands by narco-traffickers to participate in illegal

activity” was “too broad to qualify as a particularized social group”). Because

Quinones failed to establish a nexus to a protected ground, petitioners’ asylum

claim fails. See Elias-Zacarias, 502 U.S. at 482-83.

      Because petitioners did not establish eligibility for asylum, it necessarily

follows they failed to satisfy the more stringent standard for withholding of

removal. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995).

      PETITION FOR REVIEW DENIED.




                                          3                                     07-72206